Order, Supreme Court, New York County (Walter Tolub, J.), entered February 2, 2000, which, in an action for divorce, granted plaintiffs motion for attorneys’ fees that plaintiff anticipated she would incur in connection with a then pending appeal of the divorce judgment, to the extent of awarding plaintiff $100,000 and directing that defendant bear the cost of the appellate record subject to reallocation upon the conclusion of appellate proceedings, unanimously affirmed, with costs.
The award was a proper exercise of discretion (Domestic Reflations Law § 237 [a]; see, O’Shea v O’Shea, 93 NY2d 187, 192-193), there being ample basis for finding that plaintiff lacked the money to pay for her attorneys’ services on the appeal, and that defendant, who, pending the appeal, remained in control of nearly the entire marital estate, including all liquid assets, had the ability to pay therefor. In determining the amount of the then still prospective fee, the trial court properly relied upon its own knowledge, experience and familiarity with the parties’ financial circumstances (see, Caldwell v Caldwell, 209 AD2d 1022). Concur — Sullivan, P. J., Rosenberger, Ellerin and Rubin, JJ.